Simon, J.,

delivered the opinion of the court.
The plaintiff states that, in consequence of the violation of a contract on the part of the defendant, he has suffered damages to the amount of two thousand dollars. The contract appears to be a sort of special partnership, for the purpose of cultivating a garden for the space of five years, and sharing equally the profits. It is shown in evidence, that plaintiff and wife worked for a short time in the garden, and paid eighteen dollars to a laborer. This case was tried without a jury, and the District Court gave judgment in favor of *160the plaintiff for forty-eight dollars, from which defendant appealed.
It does not not appear to us that the district judge came to a wrong conclusion in allowing the plaintiff a reasonable compensation for "his work and that of his wife in the garden of the defendant; and whether a contract, such as alleged in the petition, existed or not, we see no reason why the defendant should benefit from plaintiff’s labor, without compensation ; and it would be unjust to deprive him of the value of his services.
It is, therefore, ordéred, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.